Citation Nr: 0211848	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  96-43 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
secondary to service-connected residuals of malignant 
lymphoma.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal, in part, from an October 1996 
decision by the RO which denied service connection for 
peripheral neuropathy secondary to medications taken for the 
veteran's service-connected malignant lymphoma under the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  In September 
1997, the Board directed the RO to readjudicate the veteran's 
claim of service connection for peripheral neuropathy 
secondary to service-connected residuals of malignant 
lymphoma under 38 C.F.R. § 3.310, as originally contended by 
the veteran.  

In September 1999, the RO denied service connection for 
peripheral neuropathy secondary to service-connected 
residuals of malignant lymphoma on the basis that the claim 
was not well grounded.  In July 2000, the Board determined 
that the claim was well grounded and remanded the issue for 
additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's peripheral neurological symptoms are not 
shown to be proximately due to or the result of or being 
aggravated by his service-connected residuals of malignant 
lymphoma.  


CONCLUSION OF LAW

Service connection for peripheral neuropathy secondary to 
service-connected residuals of malignant lymphoma is denied.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute and implementing regulations have been 
complied with.  Specifically, the veteran was advised of the 
type of evidence needed to establish entitlement and of the 
evidence that had already been obtained.  The veteran was 
also afforded several VA examinations.  All pertinent records 
from VA have been obtained and associated with the claims 
file.  

The Board also notes that although the RO initially denied 
the veteran's claim of secondary service connection on the 
grounds that the claim was not well grounded, the RO 
readjudicated the claim on a de novo basis.  Furthermore, the 
veteran and his representative were notified of the 
requirements for secondary service connection and were 
provided with the opportunity to present evidence and 
arguments regarding the issue.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, No. 
99-2210, slip op. at 8 (U.S. Vet. App. Dec. 20, 2001)(citing 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001)(The Secretary 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.").  Accordingly, it is determined 
that the veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim of 
secondary service connection for peripheral neuropathy.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  Secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2000).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Factual Background & Analysis

The Board has reviewed all of the evidence in the claims 
file.  In the following discussion, only the pertinent 
medical will addressed.  Initially, the Board notes that 
during the pendency of this appeal, the veteran was examined 
by VA on four separate occasions.  Two additional diagnostic 
examinations, nerve conduction velocity (NCV) and 
electromyographic studies (EMG) were also conducted.  All VA 
records were obtained and associated with the claims file, 
and all private medical records were obtained from all 
sources identified by the veteran.  The evidentiary record 
includes letters and reports from R. Thomas Abderhalden, 
M.D., and John. R. Lamb, M.D.  Regarding the evidence 
received from Dr. Lamb, these records show treatment for the 
veteran's lymphoma.  The records do not provide any pertinent 
information to the issue of peripheral neuropathy.  As the 
evidence from Dr. Lamb is not probative of the issue at hand, 
his records will not be discussed in the decision 
hereinbelow. 

In a June 1995 letter, Dr. Abderhalden reported that the 
veteran underwent several cycles of chemotherapy for lymphoma 
involving various medications, including Vincristine.  He 
noted that Vincristine is known to cause peripheral 
neuropathy and opined that it was "possible" that the 
numbness of the veteran's extremities was related to the use 
of this medication in treating his (service-connected) 
lymphoma.  Dr. Abderhalden also noted that no evaluation had 
been done to determine the nature or etiology of the 
veteran's neurological symptoms.  Also received were copies 
of progress notes for treatment from April 1993 to November 
1994.  The treatment reports are essentially identical with 
respect to the veteran's neurological findings.  The 
examinations showed no peripheral edema, cyanosis, or 
clubbing of the extremities, and no neurological 
abnormalities.  

On VA peripheral examination in March 1996, the veteran 
reported that the only problem he had was intermittent 
numbness of the hands and fingers, which had been on-going 
since the time of his treatment for lymphoma.  On 
examination, there was no evidence of any motor weakness or 
wasting of muscle mass.  Reflexes were symmetrical in the 
upper and lower extremities, and there was no evidence of any 
sensory deficit, including detailed testing in the upper 
extremities to the primary modalities.  The veteran did 
complain of dysesthesias involving all of his fingertips.  
The impression was possible peripheral neuropathy, possibly 
related if documented, to unknown chemotherapeutic agents, at 
least temporarily.  The examiner suggested that EMG/NCV 
studies be done to determine whether there was any distal 
upper extremity peripheral nerve injury, since the current 
examination was not revealing in this regard.  

VA EMG/NCV studies were conducted in May 1996.  The NCV 
studies showed evidence of right ulnar neuropathy due to 
compression or entrapment at the elbow.  There was also 
evidence for mild, incidental, right C7, and T1 
radiculopathy.  There was no evidence indicating a 
generalized axonal degeneration type of neuropathy or carpal 
tunnel syndrome.  EMG studies showed evidence of chronic 
denervation and reinnervation and paraspinal muscles at the 
level of the right C7 and T1 dorsal spines, suggestive of 
radiculopathy at those sites.  EMG evaluation of selected 
right lower extremity muscles showed evidence of chronic 
denervation and reinnervation in the right abductor pollicis 
brevis.  

In response to the RO's request for the names and addresses 
of all medical care providers who had treated the veteran for 
his peripheral neuropathy, the veteran stated that he had no 
further evidence to submit.  See veteran's letter dated in 
September 1997.  

On VA peripheral examination report in December 1997, the 
veteran's complained of intermittent numbness of both hands 
and feet.  The examiner indicated that the veteran's complete 
medical records were not available for review, and in 
particular, EMG/NCV studies that were previously conducted.  
On neurological examination, the veteran was in no acute 
distress and there was no evidence of any cognitive 
impairment.  There was no evidence of motor weakness or 
reflex asymmetry.  There was dysesthesias in the distal upper 
and lower extremities with inconsistent sensory testing to 
light touch.  The impression was peripheral neuropathy 
clinically.  The examiner recommended repeating EMG/NCV 
studies to determine if his symptoms were compatible with 
Vincristine induced neuropathy.  

On VA neurological examination in October 1998, the examiner 
noted the veteran's history of intermittent numbness in the 
hands and feet with no clear motor weakness with additional 
intermittent pain in the right lower extremity from the 
buttock all the way down to the dorsum of the foot and in a 
stocking distribution.  The examiner indicated that the only 
significant findings were diminished strength on the right 
first dorsal interosseous, but the remainder of his strength 
appeared to be full throughout including the profundus.  
There was diminished light touch sensation intermittently 
over all of the fingers in a non-physiologic pattern.  There 
was vibratory loss below the knees, bilaterally.  The veteran 
had inconsistent proprioceptive testing.  Plantar stimulation 
was with flexor responses.  His reflexes were symmetric in 
the biceps, triceps, brachioradialis, knees, and ankles 
though the reflexes in the lower extremities were a bit 
brisker than in the upper extremities.  The examiner noted 
that a more detailed review of the veteran's medical history 
showed that he had surgical fusion in the past at L4-5 and 
S1.  On questioning, the examiner indicated that she was 
unable to elicit whether some of the complaints on the right 
lower extremity were evident for post-surgical fusion or did 
not appear until his chemotherapy.  The examiner indicated 
that the veteran's medical situation was more difficult now 
that more information was available.  She noted that prior 
EMG/NCV studies were not entirely supportive of a peripheral 
neuropathy related to Vincristine treatment.  In addition, 
there was evidence of an ulnar neuropathy on the right and 
possible lumbar radiculopathy on the right.  

EMG studies in December 1998 showed evidence of chronic L4 
and L5 radiculopathy suggestive of residuals of prior 
radiculopathy and/or spinal stenosis.  There was no strong 
and clear evidence to suggest that the veteran had a 
neuropathy by electrical testing.  NCV testing showed 
evidence of chronic denervation and reinnervation in the 
paraspinal and selective limb muscles innervated by the right 
L4 and L5 roots.  The findings support a clinical diagnosis 
of L4 and L5 radiculopathy and/or spinal stenosis.  

In response to the RO's January 1999 request for 
clarification as to whether the veteran's neurological 
symptoms were related to treatment with Vincristine, the 
examiner stated that there was nothing in the December 1998 
EMG/NCV studies that supported a diagnosis of Vincristine 
related peripheral neuropathy.  

In July 2000, the Board remanded the appeal to the RO for 
additional development, to include scheduling the veteran for 
neurological examination to determine the nature and etiology 
of the veteran's neurological symptoms.  In August 2000, the 
RO requested that the veteran provide the names and addresses 
of all medical care providers who had treated him for his 
neurological problems since his discharge from service.  In a 
Report of Contact, dated in January 2001, the veteran's wife 
stated that the veteran had not sought any additional medical 
treatment at any VA facility.  

When examined by VA in January 2001, the physician noted that 
she had examined the veteran in the past for intermittent 
tingling and numbness in his lower extremities, and possible 
peripheral neuropathy related to his treatment for non-
Hodgkin's lymphoma.  His medical history included lumbar 
surgery for possible spinal stenosis with fusion and left 
meniscectomy.  The examiner indicated that the veteran had 
intermittent back pain and some muscle weakness, but that his 
symptoms had been inconsistent over time.  On examination, 
there was modestly impaired position sense in the lower 
extremities, and normal in the upper extremities.  There was 
vibratory loss in the toes which could not be repeated above 
that level.  There was no motor weakness or atrophy in the 
quadriceps, psoas, anterior tibias or posterior tibias, or 
the extensors.  Plantar responses were flexor and reflexes 
were symmetric throughout.  Ankle jerk was 1+, everything 
else was 2+.  

The examiner noted that EMG/NCV studies in 1996 and 1998 did 
not support a diagnosis of peripheral neuropathy.  The study 
in 1998 showed evidence of an L4 and L5 radiculopathy related 
to his prior spinal surgery and arthritis, but no evidence of 
peripheral neuropathy.  The examiner commented that she had 
reviewed the entire claims file, including prior examination 
reports that she conducted.  Based on her review of the 
record, the examiner stated that there was nothing to support 
a diagnosis of peripheral neuropathy related to the veteran's 
lymphoma or treatment for lymphoma.  

In an addendum, dated in July 2001, the VA physician 
reiterated her findings and conclusions offered on the 
January 2001 examination and opined that it was unlikely that 
the findings on the nerve conduction studies and EMG are 
related to his prior exposure to Vincristine.  

In the instant case, there is no evidence contained in the 
veteran's claims folder, other than his contentions, which 
would tend to establish a medical link between his service-
connected malignant lymphoma and his neurological symptoms.  
The veteran, as a layman, is not competent to provide an 
opinion regarding medical causation or the etiological 
relationship between his neurological symptoms and his 
service-connected residuals of malignant lymphoma. Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A 
review of the evidentiary record does not reveal any medical 
opinion that the veteran's peripheral neurological symptoms 
have been aggravated by the service-connected malignant 
lymphoma.  Moreover, the evidence includes an opinion from a 
VA physician to the effect that the veteran's neurological 
symptoms were not related to the medications used to treat 
his service-connected lymphoma.  

Despite having been asked to do so, the veteran has not 
provide any additional evidence establishing the required 
relationship.  In the absence of any medical evidence linking 
the veteran's neurological symptoms to a service-connected 
disability, or that his nonservice-connected right testicle 
disorder has actually been aggravated by his service-
connected malignant lymphoma, the Board finds no basis to 
grant service connection.  Accordingly the appeal is denied.  


ORDER

Service connection for peripheral neuropathy secondary to 
service-connected residuals of malignant lymphoma is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

